SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the month ofMarch 2008 Ainsworth Lumber Co. Ltd. (Registrant’s name) Suite 3194 Bentall 4 P.O. Box 49307 1055 Dunsmuir Street Vancouver, British Columbia Canada V7X 1L3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AINSWORTH LUMBER CO. LTD. Date:March 17, 2008 By: /s/Robert Allen Robert Allen Chief Financial Officer Documents Included as Part of this Report Document No. 99.1 AINSWORTH ANNOUNCES EXPIRY OF EXCHANGE OFFER AND CONSENT SOLICITATION
